DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-6, and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of wherein the transmission circuit includes: a feeding circuit having the feeding end and a connecting end opposite to the feeding end, wherein the feeding end is disposed on an edge of the carrier: and a branch circuit having the N number of the externally connecting ends, wherein the connecting end of the feeding circuit is connected to the branch circuit, and a plurality of paths respectively defined from the N number of the externally connecting ends to the connecting end have the same distance.
 	Yang – of record - is cited as teaching some elements of the claimed invention including a phased array antenna structure, a carrier, a radiative layer, a circuit layer disposed on the carrier, N number of phased antenna units, N number of phased switching units, and a transmission layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of wherein the carrier is a flat board and includes a first surface and a second surface opposite to the first surface, the radiative layer is disposed on the first surface, and the circuit layer and the N number of the phase switching units are disposed on the second surface, and wherein in each of the phased 
 	Yang – of record - is cited as teaching some elements of the claimed invention including a phased array antenna structure, a carrier, a radiative layer, a circuit layer disposed on the carrier, N number of phased antenna units, N number of phased switching units, and a transmission layer.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/DAVID E LOTTER/Examiner, Art Unit 2845